282 So. 2d 256 (1973)
In re Ruby B. HAMNER
v.
MUTUAL OF OMAHA INSURANCE CO.
Ex parte Ruby B. Hamner.
SC 206.
Supreme Court of Alabama.
August 30, 1973.
Walter B. Henley, Northport, for petitioner.
No brief for the State.
COLEMAN, Justice.
Petition of Ruby B. Hamner for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Hamner v. Mutual of Omaha Insurance Company, a Corp., 270 So. 2d 87 (6 Div. 116).
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD, BLOODWORTH, MADDOX, McCALL and FAULKNER, JJ., concur.
JONES, J., recuses self.